Citation Nr: 1604141	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  08-02 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD) in excess of 10 percent prior to August 21, 2008, 30 percent prior to May 21, 2009, and 70 percent prior to April 23, 2015.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to August 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which granted service connection for PTSD and assigned an initial 10 percent disability rating, effective January 23, 2007.  The Veteran expressed disagreement with the assigned initial disability rating and timely submitted an appeal.

Thereafter, in a September 2008 rating decision, the RO assigned a 30 percent disability rating for the service-connected PTSD, effective August 21, 2008.

The Veteran and his wife testified before the undersigned at a Board video conference hearing in February 2010.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in January 2011.  At that time, the Board determined that entitlement to a TDIU had been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the increased disability rating claim for PTSD and entitlement to a TDIU for further development.  Subsequently, in an October 2012 rating decision, the RO increased the disability rating for PTSD to 70 percent, effective May 21, 2009.  In a February 2014 decision, the Board again remanded this matter for additional development.  In an April 2015 rating decision, the RO assigned a 100 percent disability rating for PTSD, effective April 23, 2015.

The issue of entitlement to a TDIU prior to May 21, 2009, on an extra-schedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 21, 2008, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Prior to May 21, 2009, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity 

3.  Prior to April 23, 2015, the Veterans PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and thinking and mood; there is no showing of total occupational or social impairment.

4.  The Veteran has been unable to secure and maintain substantially gainful employment as a result of his service-connected PTSD since May 21, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent disability rating for service-connected PTSD, prior to August 21, 2008, have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a 50 percent disability rating for service-connected PTSD, from August 21, 2008, to May 21, 2009, have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a disability rating in excess of 70 percent prior to April 23, 2015, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for a TDIU from May 21, 2009, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) (Vazquez-Flores v. Peake II) (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service treatment records and reports and Social Security Administration records have been obtained.  Pursuant to the Board's February 2014 remand directives, the VA Vocational Rehabilitation records have also been associated with the claims file. The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in June, 2007, May 2009, November 2010, May 2012, January 2013 and January 2014.  Pursuant to the Board's February 2014 remand directives, an addendum opinion was obtained in May 2014.  The examinations and opinions are adequate for the purposes of the matters adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Thereafter, the RO issued a Supplemental Statement of the Case in October 2014.  The Board finds that there has been compliance with the Board's previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the February 2010 Board video conference hearing, the Veteran was made aware of the issue before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim on appeal and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Disability Rating for PTSD

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Under the General Rating Formula, a 10 percent disability rating will be assigned for PTSD where there is evidence of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent disability rating is assigned for PTSD when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating applies when occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.  

A 100 percent disability rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "the DSM-V").  38 C.F.R. § 4.130 (2015).  The earlier DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Also, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme. Rather, the determination should be based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).

PTSD prior to August 21, 2008

Prior to August 21, 2008, the Veteran's PTSD was assigned a 10 percent disability rating.  The Veteran asserts that a higher disability rating is warranted. 

A VA examination report dated in June 2007 shows that it was noted the Veteran arrived alone, was on time for the examination and drove himself to the interview without difficulty.  The examiner observed that he was well-developed, well-nourished and appeared his stated age.  He was dressed appropriately and had good hygiene.  His speech was appropriate, he demonstrated age-appropriate gross and fine motor skills and had appropriate eye contact.  He appeared socially appropriate and understood the instructions for each task.  It was noted that he had been married for 33 years and had one child.  He described the relationship with his wife as "good."  He was employed at the time of the examination; however he reported one altercation at work.  Mental status examination revealed that he was alert and oriented to person, place and time.  His speech was clear, coherent and of normal rate and volume.  There were no signs of circumstantiality, tangentiality, preservation, neologism, paraphasis, loose associations or flight of ideas.  His thought processes showed no unusual ideations, signs or symptoms of formal thought disorder.  He did not report hallucinations and denied homicidal ideations but continued to experience suicidal ideations without plan.  There were no indications of delusions.  The Veteran's judgment showed no impaired ability to manage daily living activities or make reasonable life decisions.  Cognitive functions were grossly intact and his affect appeared appropriate to the content.  The examiner opined that the Veteran functioned within the normal range of intelligence.    

PTSD symptoms included loss of interest, feelings of guilt, loss of libido, increased irritability when not on medications, anxiety, depression, recurrent and intrusive distressing recollections, distressing dreams, flashbacks, avoidance of people and things that reminded the appellant of the military, sleep disturbance, feelings of guilt, hyperstartle response to unexpected noise and alcohol abuse.  The examiner assigned a GAF score of 65.  He was said to have moderate social impairment.

VA treatment records during this stage of the appeal revealed treatment for PTSD.  Notably, in a March 2008 PTSD screening consult, reported symptoms included frequent intrusive memories, occasional flashbacks, exposure distress to certain sounds and smells, weekly nightmares, avoidance, insomnia, hypervigilance, irritability and feeling nervous in crowds or public places.  The Veteran reported moderate to severe depression, with decrease in self-care and fluctuating appetite.  He denied any suicidal ideations or history of mania/hypomania.  However, he reported panic attacks occurring approximately monthly.  It was also noted that the Veteran had few close friends and no longer enjoyed previously pleasurable activities.  Mental status examination revealed that he was casually dressed, polite, had spontaneous speech at a normal rate and had a neutral constricted affect.  He was mildly anxious when recounting his trauma history.  There was no evidence of thought disorder or psychosis, suicidal or homicidal ideations and his cognition was grossly intact.  A GAF of 47 was assigned.

In a May 2008 statement from the Veteran's union steward, it was indicated that he had become angry with other employees, to include breaking an employee's radio for playing rap music too loud.  He was noted to have trouble dealing with supervision, but that his anger issues did not affect his ability to perform work. 

In an additional statement received in June 2008, it was noted that the Veteran was short tempered and had begun to miss days from work.  

A June 2008 statement from the Veteran's wife shows that she reported the Veteran had been experiencing changes in his personality over the preceding seven years.  He had nightmares and night terrors, shouted out, kicked and thrashed in his sleep and had severe night sweats.  She further noted that his personality had become more hostile and angry.  Additionally, he had been a reliable employee, but had started to miss work and was having panic attacks three to four times per month. 

Having considered the evidence of record, the Board finds that a 30 percent disability rating is warranted for this stage of the appeal.  In this regard, the Veteran's symptoms included depressed mood, irritability, markedly diminished interest in participation in significant activities, nightmares, and anger.  In a statement provided by the Veteran's wife, she reported that he had been a reliable employee, but had started to miss three to four days of work per month.  He also started having panic attacks three to four times per month.  Additionally, statements of record reveal that the appellant had altercations with coworkers which were attributed to his anger issues.  Moreover, GAF scores assigned during this stage of the appeal ranged from 45 to 65, which indicate mild to serious symptoms or impairment in social or occupational functioning.  Under such circumstances, resolving all doubt in favor of the Veteran, the Board concludes that an initial evaluation of 30 percent disability rating warranted for this stage of the appeal.  See 38 C.F.R. § 4.130 (2015).

Consideration has been given to assigning a higher disability rating.  However, the evidence throughout this stage of the appeal does not demonstrate occupational and social impairment with reduced reliability and productivity to warrant a 50 percent rating.  In this regard, he has maintained full-time employment and had good relationships with wife and son.  Although, he reported altercations with his other employees due to his anger issues, it was reported that his anger did not affect his ability to perform work.  In sum, the Veteran's PTSD during his stage of the appeal is at worst manifested by occupational and social impairment with occasional decrease in work efficiency.  Thus, at this time, the disability picture does not more closely approximate the next-higher 50 percent disability rating.  In sum, the Board finds that, resolving all doubt in favor of the Veteran, a 30 percent disability rating is warranted for the Veteran's PTSD during this stage of the appeal.

PTSD from August 21, 2008, to May 20, 2009

VA treatment records demonstrate that in August 2008, the Veteran presented to the emergency room with PTSD symptoms.  At the time of treatment, he reported problems with anger, nightmares, difficulty falling asleep, and increased startle response.  He also noted panic attacks occurring once every three days.  He described his energy level as low and his concentration as poor.  He denied any suicidal or homicidal ideations, intents or plans.  He also denied any auditory or visual hallucinations or paranoia.  He mentioned that the previous day, he had gotten into an argument with his boss due to his anger.  Mental status examination revealed that he appeared adequately groomed and dressed in seasonally appropriate attire.  He remained calm and cooperative with normal psychomotor function and had good spontaneous eye contact through the interview.  He did not have any distracting mannerisms.  Speech was normal in volume, amount, rate and tone.  Affect was dysphoric, anxious and congruent with his mood.  Thought process was logical, linear and goal-directed.  Thought content was free of paranoia, delusion or ruminations.  Perceptions were free of signs and symptoms of psychosis and he denied auditory or visual hallucinations.  He was alert and oriented to all spheres and able to name place, time date and month.  Immediate, recent and remote memories were intact.  Concentration was poor; however, he had a fair amount of knowledge evident by use of language during the interview and ability to understand instructions.  Abstract ability was intact as he was able to converse in more complex thought process.  He was noted as having fair insight and judgment.  A GAF score of 55 was assigned. 

In a December 2008 VA psychology note, the Veteran's wife reported that she was concerned that his PTSD symptoms had worsened, especially with regard to his irritability.  She stated that irritability had significant effects on his employment, such that he felt that his employment of 21 years was imperilled.  She further mentioned that there was a significant amount of marital discord, and that she considered separation.  His alcohol consumption had also steadily increased.  Reported symptoms included nightmares, frequent intrusive memories and hypervigilance.  He was chronically depressed with low energy level, decreased self-care, and vague thoughts of suicide and panic attacks once per week.  Mental status examination revealed that he was casually dressed, somewhat unkempt and cooperative with the interviewer, while often deferring to his wife.  His speech was spontaneous and normal in rate.  Affect was somber and constricted and there was no evidence of thought disorder or psychosis.  Cognition was not formally assessed but was grossly intact. 

A VA treatment record dated in January 2009 shows that the Veteran reported that he quit his job because he found that he was likely to be laid off. 

In a statement from a coworker received in March 2009, it was indicated that the Veteran exhibited inappropriate behavior consistent with hurting others and had been in numerous fights on the job.  He also showed memory loss and forgetfulness of other union members' names and faces.  His personal hygiene was also said to be lacking.

Having considered the evidence of record, Board finds that a 50 percent disability rating is warranted for this stage of the appeal.  There is evidence that he experiences impairment of memory, difficulty establishing and maintaining relationships, problems with anger, nightmares, difficulty falling asleep, and increased startle response.  Moreover, and more importantly, it is not the individual symptoms but their overall impact on functioning that drives the evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, the symptoms shown have resulted in occupational and social impairment with reduced reliability and productivity, as required for a 50 percent disability rating.  Under such circumstances, resolving all doubt in favor of the Veteran, the Board concludes that a 50 percent disability rating is warranted for this stage of the appeal.  See 38 C.F.R. § 4.130 (2015).

Consideration has been given to assigning a higher disability rating.  However, the record does not show occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment and thinking and/or mood to warrant a 70 percent rating for PTSD during this stage of the appeal.  As noted, the Veteran's symptoms include depression, difficulty concentrating and panic attacks. Such symptomatology, and the impairment brought about by such, has been contemplated in the 50 percent disability rating.  The evidence fails to show that he experiences suicidal ideations, obsessive rituals, hallucinations or delusions.  While the evidence demonstrates frequent panic attacks and chronic depression, these symptoms do not indicate a disability picture to commensurate the next -higher 70 percent disability rating.  Thus, while the Veteran's documented and reported symptomatology is significant, such have been contemplated by the 50 percent disability rating awarded herein.  At this time, the disability picture does not more closely approximate the next-higher 70 percent disability rating, as explained above.

The Board has also considered the GAF score of record during this stage of the appeal.  In this regard, a GAF score of 55 has been assigned, which is indicative of moderate PTSD symptoms.

In sum, the Board finds that, resolving all doubt in favor of the Veteran, a 50 percent rating is warranted for the Veteran's PTSD during this stage of the appeal.
PTSD from May 21, 2009, to April 23, 2015

A VA examination report dated in May 2009 shows that the Veteran reported that he lost his job in January 2009 following a 2008 incident.  He described that he got along well with his son, whom he saw once per week.  He added that he socialized with his family and his activities included "hanging around the house and doing yard work and stuff around the house."  Mental status examination revealed that he was clean and casually dressed.  Psychomotor activity was unremarkable, speech was hesitant, attitude was cooperative and attentive, affect was constricted, his attention was intact and he was oriented to prince, place and time.  Thought process and content were unremarkable and intelligence was average.  He understood the outcome of his behavior.  Mood was described as being down and not having any energy or drive.  There were no delusions, obsessive/ritualistic behaviors or suicidal or homicidal thoughts.  His impulse control was fair and his memory was normal.  It was noted that he had the ability to maintain minimum personal hygiene.  Weekly panic attacks were also noted.  PTSD symptoms included recurrent and intrusive distressing recollections of the event, efforts to avoid thoughts, feelings, or conversation associated with the trauma, difficulty falling or staying asleep, irritability or outbursts of anger, exaggerated startle response, flashbacks, nightmares, feelings of guilt, depression and anger.  The examiner assigned a GAF score of 55.  It was noted that he had lost his job due to his outbursts of anger and that his wife threatened to leave him if he did not get help.  The examiner opined that there was occupational and social impairment and reduced reliability due to PTSD signs and symptoms.

During the February 2010 Board hearing, the Veteran's wife reported that he had road rage, was very confrontational and had a temper.  She stated that his PTSD symptoms had increased in the preceding five years.  She also mentioned that he had nightmares, screamed during his sleep, had anger issued and was severely depressed.

A VA examination report dated in November 2010 shows that the Veteran stated he had been married for 36 years.  He indicated that he and his wife used to get along; however, in the past few years they argued more and she complained that he did not do chores around the house.  Notwithstanding, he had a good relationship with his son and spent the weekend with his five year old niece.  He reported that he used to enjoy hunting, fishing and working on cars, but had lost interest in activities over the past few years.  His only interest was watching television.  Mental status examination revealed that he was casually dressed, psychomotor skills and speech were unremarkable, attitude was constricted and blunted, mood was depressed and orientation to person, time and place were intact.  Thought process was rambling and thought content included suicidal thoughts, but no intent, plan or attempts.  There were no delusions, inappropriate behavior or obsessive/ritualistic behavior.  Difficulty sleeping, olfactory hallucinations and panic attacks occurring 2 to 3 times per month were noted.  He had occasional homicidal thoughts but never any serious plan or intent.  His memory was normal.  It was determined that he did not have the ability to maintain minimum personal hygiene.  PTSD symptoms included recurrent and intrusive recollections of the event, efforts to avoid thoughts, feelings or conversations associated with the trauma, inability to recall important aspect of the trauma, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigliance, exaggerated startle response time, depression, increased isolation, nightmare and panic attacks.  He was said to have retired in January 2009 due, in part, to his psychiatric problem.  It was reported that he had two incidents at work involving a coworker, which led him to retire before he was let go.  A GAF score of 55 was assigned, indicating a moderate level of distress from PTSD symptoms impacting interpersonal and occupational functioning.  The examiner determined that he did not have total occupational and social impairment due to PTSD signs and symptoms.  However, PTSD signs and symptoms caused deficiencies in family relations and work.

A VA examination report dated in May 2012 shows that a GAF score of 52 was assigned, which was indicative of moderate symptoms or moderate difficulty in social or occupational functioning.  PTSD was said to cause clinically significant distress or impairment in social, occupational or other important aspects of functioning.  Reported PTSD symptoms included recurrent and intrusive distressing thoughts, memories or images of the traumatic event, feeling upset when reminded of stressful military experiences, avoidance of thoughts, feelings or conversation about stressful experiences,  loss of interest in things once enjoyed, feelings of detachment, difficulty falling or staying asleep, irritability, difficulty concentrating and being easily startled.  Additional PTSD symptoms included, depressed mood, anxiety , suspiciousness, panic attacks occurring more than once per week, near-continuous panic or depression, mild memory loss, impairment of short and long term memory, disturbance of motivation and mood, difficultly establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work-like settings, suicidal ideation without plan and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Mental status examination revealed that he was alert and oriented to person, place, and time.  Speech was clear, coherent, and of normal rate and volume.  Receptive and expressive communication appeared grossly intact.  Thought processes showed no unusual ideations, signs, or symptoms of any formal thought disorder.  He denied auditory and visual hallucinations, as well as homicidal ideation, but continued to experience suicidal ideation without plan.  Judgment showed no impaired ability to manage daily living activities and/or make reasonable life decision.  Cognitive functions were grossly intact and he was functioning within the average range of intelligence.  Insight was good, affect appeared appropriate and mood was moody and depressed.  The examiner opined that the Veteran's psychosocial functioning status and quality of life was moderately impaired.

A VA examination report dated in January 2014 shows that the examiner determined that the Veteran's PTSD symptoms caused occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupation tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversations.  The Veteran reported that he had been married for 39 years and that "things were not too bad" between him and his wife.  He added that he saw his son a lot and that he was his son's confidante.  His activities included mowing the lawn, doing small repairs and simple maintenance on his car.  He reported that he went out to eat with his wife, helped her with chores around the house and attended his brother's Fourth of July gathering which was attended by 40 or 50 people.  He denied any problems with fireworks.  He also reported that he spent time with his brother once a week.

The examiner noted that at the time of the previous examination, the Veteran saw psychiatry for a recheck which provided different results.  Specifically, his reports to psychiatry were significantly improved symptoms, but he reported much more severe symptoms and difficulties at the VA examination.  He opined that it was an inconsistent result and was difficult to reconcile.  He determined that such findings suggested a tendency to exaggerate.  The examiner noted that in a psychiatric treatment record dated in May 2012, the Veteran was described as jovial and discussed politics and economics.  He had no complaints.  He continued to have symptoms in the arenas of re-experiencing, avoidance/numbing, and altered arousal, but they were substantially reduced in frequency, and intensity, he also denied suicidal or homicidal ideation, road rage or outbursts.  Conversely, at the time of the May 2012 VA examination, provided on the same day, it was indicated that he was not very functional even with grooming (though no record showed poor hygiene or grooming).  The examiner determined that it was not consistent with the psychiatric providers report and it was difficult to reconcile.  

Mental status examination revealed that symptoms associated with the his PTSD included depressed mood, recurrent, involuntary and intrusive memories, avoidance, recurrent dreams, hypervigilance, problems with concentration and feelings of detachment.  He was adequately groomed and dressed in neat, clean and casual clothes.  Motor issues appeared intact, eye contact was within normal limits and no sensory issues appeared to significantly interfere with the evaluation.  Rapport was adequate for reliable and adequate assessment and speech was goal directed and logical.  Affect was broad and consistent with euthymic (normal) mood and mildly anxious.  His memory was reported as excellent with no evidence of impairment or behavioral signs of impairment.  Concentration was also excellent and the appellant kept on track of conversation and was responsive to questions.  The Veteran was oriented to person, place, time and situation.  Additional symptoms attributable to PTSD included low self-esteem.  He also hinted at having suicidal thoughts, but the examiner noted that he was evasive when asked details and seemed to struggle.  When pressed, he admitted very fleeting moments of desire for escape, but his reports did not suggest actual suicide ideation or plan.  He also reported that that he had poor sleep, but indicated that it was due to not using his continuous airway pressure (CPAP) machine.  Thus, the examiner determined that lack of sleep was medical in nature and not psychological or related to PTSD, except when nightmares occurred.  He also reported that he felt worthless and hopeless, but denied helplessness.  Irritability was also reported.  The examiner determined that overall reports suggested some improvement in the PTSD since the last examination.  

In a May 2014 addendum opinion, the examiner affirmed the opinion made in the January 2014 VA examination report.  It was again noted that in the May 2012 VA examination, the Veteran had reported much worse and markedly inconsistent PTSD symptoms than those reported in provider treatment notes dated on the same day.  It was opined that at a minimum, it suggested exaggeration.  The examiner further noted that the December 2012 vocational rehabilitation conclusion was based in large part on the findings from the May 2012 VA examination, which, as noted, reported poorer symptoms.  The examiner determined that the evidence in the rehabilitation report was less reliable than it might have been due to the conflicting findings in the May 2012 VA examination and the VA treatment record dated the same day.  Further, even if function was as bad as reported in the May 2012 VA examination and subsequently considered by the vocational counselor, since that time, psychiatry providers have documented equal or markedly better symptoms and functioning.

The examiner again noted that the Veteran reported that he attended a large Fourth of July celebration with 40 to 50 people without report of distress, including to social interactions and fireworks.  He stated that he saw his brother once a week and gathered on holidays with his family.  He further reported that he liked to meet others his age or older to talk in a local restaurant and that he saw his son a lot.  The examiner determined that all of these suggested better socialization and less isolation and more ambition than in the past.  Motivation, interest, concentration, memory and function were demonstrated by the Veteran's reports of his hobbies or home duties, to include home maintenance and repairs, attending museums, going out to eat regularly and having an improved relationship with his wife.  In addition, his symptoms were reported and professionally evaluated in January 2014, which demonstrated much better and resolved PTSD symptoms.  He had fewer nightmares, some depression, but not as severe, his grooming was good, affect was broad in range and consistent with reported normal mood and very mild irritability.  There was no report of physical temper outbursts, violence or fights, no significant suicidal or homicidal ideation and no report of manic or psychotic symptoms.  The mental status examination revealed, in pertinent part, good judgment, good orientation and memory.  Memory, when screened was adequate to good, limited only by mild concentration issues, which suggested mild cognitive inefficiencies such that can happen in PTSD and not loss of memory.

Having considered the evidence of record, the Board finds that a rating in excess of 70 percent is not warranted at any time prior to April 23, 2015.  In this regard, the Veteran did not have symptomatology productive of both total occupational and social impairment.  He has consistently displayed symptoms such as nightmares, intrusive thoughts, irritability, hypervigilance, and anxiety.  However, he has never had symptoms such as gross impairment in thought processes or communication, delusions or hallucinations, or grossly inappropriate behavior.  He has never been in danger of hurting himself or others.  While he reported suicidal thoughts, the January 2014 examiner opined that the reports did not suggest actual suicide ideation or plan.  Moreover, he was oriented and there was no indication of memory impairment found on any examination during this stage of the appeal.  As such, a rating higher than 70 percent is not warranted.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding of entitlement to a disability rating in excess of 70 percent prior to April 23, 2015.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a disability rating in excess of 70 percent for PTSD prior to April 23, 2015, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




Extra-schedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's PTSD are fully considered by the rating criteria.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.

TDIU

The current claim for TDIU arises from the Veteran's appeal for an increased disability rating for the service-connected PTSD.  A TDIU is an element of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Total disability ratings for compensation will be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340  and 4.16(a).  However, if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience. Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court, citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), noted the following standard: 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  
 See 38 C.F.R. § 4.18.

VA policy is to grant a TDIU in all cases where a Veteran is unable to work due to service connected disability.  Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extra-schedular consideration, all cases of Veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b). 

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU in the first instance under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board may, however, refer the claim to the Director for extra-schedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Bowling, 15 Vet. App. at 9-10.

The Veteran asserts that his is unemployable due to his service-connected PTSD.  Service connection has been established for diabetes mellitus and PTSD.  As of May 21, 2009, the Veteran's PTSD has been assigned a 70 percent disability rating and his diabetes mellitus has been assigned a 20 percent rating.  His combined disability rating as of May 21, 2009, is 80 percent.  Accordingly, he meets the percentage threshold set forth under 38 C.F.R. § 4.16(a).

The remaining question is whether the Veteran's service-connected disabilities 
preclude gainful employment for which his education and occupational experience would otherwise qualify him.  The Veteran has reported that he last worked in January 2009 as a pipe fitter.  Further, prior to becoming too disabled to work, he completed a five year apprenticeship program.  However, he had not had any additional training or education since becoming too disabled to work.  

In a request for employment verification, the Veteran's employer indicated that he was laid off in January 2009.

As previously noted, the Veteran was afforded a VA examination in May 2010 for his service-connected PTSD.  The examiner opined that there was reduced reliability and productivity due to PTSD symptoms.  It was noted that the Veteran's irritability led to him being fired from his previous employer.   

Social Security Administration records demonstrate the Veteran was awarded disability benefits, due, in part, to his anxiety related disorders.

In the report following the November 2010 VA examination for the Veteran's PTSD, the examiner determined that the Veteran's PTSD symptoms did not caused total occupational and social impairment, however the symptoms did result in deficiencies due to irritability and anger issues.  Panic attacks and anxiety also interfered with his ability to perform work duties. 

In May 2012, the VA examiner determined that there was moderate impairment from an occupational viewpoint.

The Veteran was afforded a VA examination in January 2013 for his service- connected diabetes mellitus.  The examiner opined that based solely on diabetes mellitus, the Veteran could not secure and maintain substantially gainful employment in heavy physical occupations, such as roofing and road construction, due to risk of hypoglycemic episodes and lack of stamina.  The examiner further opined that, disregarding the Veteran's age and non-service-connected conditions, and based solely on the Veteran's service-connected diabetes mellitus, he could secure and maintain substantially gainful employment in light physical occupations, such as landscaping and factory assembly line work, and all sedentary occupations.  

VA vocational rehabilitation and employment records have also been obtained.  In correspondence dated in April 2013, it was reported that action on the Veteran's vocational rehabilitation claim had been stopped because it was determined that it was not feasible for the Veteran to obtain employment and he did not wish to pursue independent living services.  

The January 2014 VA examination report shows that the examiner opined the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, though generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner noted that based on a review of the May 2012 VA examination record and VA treatment records dated the same day as the exam, it appeared that the Veteran had been exaggerating his PTSD symptoms.  Following evaluation of the Veteran, the examiner opined that the Veteran's ability to understand and follow instructions was not impaired; his ability to retain instructions as well as sustain concentration to perform simple and complex tasks was mildly impaired; his ability to sustain concentration to task, persistence and pace was mild impaired; his ability to respond appropriately to coworkers, supervisors or the general public was not impaired, but in unfamiliar crowded places would be mildly to moderately impaired; and his ability to respond appropriately to changes in the work setting was mildly impaired.

In an addendum opinion in May 2014, the examiner confirmed the finding that the May 2012 examination report revealed much worse symptoms which were markedly inconsistent with the findings noted in VA treatment record dated the same day.  The examiner noted that that the April 2013 VA vocational rehabilitation findings were based on the finding of the May 2012 VA examination, which made the findings less reliable.  Moreover, subsequent examinations noted improved symptoms and functions.  The examiner further opined that if the Veteran wished to retire or was convinced that he could be employed, or had physical barriers, then vocational rehabilitation would not be successful.  While general motivation for activities was good based on the January 2014 evaluation, if not motivated for full or part time employment, then such would become in all likelihood doomed to fail, even if otherwise appropriate.  

Based on the evidence of record, the Board finds that the Veteran's service-connected disabilities preclude him from substantial gainful employment as of May 21, 2009, the date he met the schedular requirement for a TDIU.  The evidence in favor of the claim includes lay statements indicating that the appellant had a number of altercations during his employment, Social Security Administration benefits awarded for anxiety and VA examiners determining that PTSD symptoms such as irritability and anger interfered with the Veteran's ability to work.  The Board acknowledges the January 2014 VA examiner's opinion and addendum opinion indicating that the Veteran exaggerated his PTSD symptoms during the May 2012 VA examination.  Notwithstanding, the record still suggests that the Veteran had a number of altercations while employed and appears to have been laid off as a result of such disputes.

The Board observes that despite addressing the effects of each service-connected disability, the examiners did not provide an opinion as to the collective occupational impact posed by the disabilities.  However, VA is not required to obtain a single medical opinion regarding the combined impact of all service-connected disabilities for a TDIU claim; in fact, the question of the impact of disabilities on employability is factual rather than medical in nature.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, the need for a combined-effects medical examination or opinion should be determined on a case-by-case basis, and depends on all evidence of record).

In light of the foregoing evidence, and resolving all doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted as of May 21, 2009.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).



ORDER

An initial 30 percent disability rating for service-connected PTSD prior to August 21, 2008, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A 50 percent disability rating for service-connected PTSD, from August 21, 2008, to May 20, 2009, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A disability rating in excess of 70 percent for service-connected PTSD, prior to April 23, 2015 is denied.

A TDIU is granted as of May 21, 2009.


REMAND

The Board notes that prior to May 21, 2009, the Veteran did not meet the schedular requirement for a TDIU.  In this regard, he did not have a single disability rated at 60 percent disabling or a combined rating of 70 percent.  Therefore, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  There is, however, evidence of unemployability prior to the date on which the Veteran met the schedular percentage threshold for a TDIU.  The Veteran has indicated that he had been unemployed since January 15, 2009.  Additionally, in an employment verification form submitted by his previous employer, it was noted that he was laid off in January 2009.  Accordingly, the case must be remanded for referral to the Director, Compensation and Pension Service, for a consideration of whether a TDIU is warranted on an extra-schedular basis prior to May 21, 2009.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall refer the Veteran's claim for a TDIU prior to May 21, 2009, to the Director of Compensation and Pension Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16(b). 

2.  The AOJ shall then readjudicate the Veteran's claim of entitlement to a TDIU prior to May 21, 2009.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


